Citation Nr: 0720062	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from November 1968 to July 
1970, including service in Vietnam from July 1969 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The July 2002 rating decision also granted service connection 
for diabetes mellitus with an initial rating of 20 percent; 
peripheral neuropathy of each lower extremity, secondary to 
the diabetes mellitus, with an initial rating of 10 percent 
each, all effective March 1994.  The July 2002 rating 
decision also denied service connection for hypertension.  An 
RO letter that same month informed him of the decision and of 
his appeal rights.  The veteran's July 2003 Notice of 
Disagreement (NOD) limited his appeal solely to the denial of 
his claim for PTSD.  See 38 C.F.R. § 19.26 (2006).  Thus, the 
initial rating of the veteran's diabetes mellitus and 
associated peripheral neuropathy of the lower extremities, 
and the denial of service connection for hypertension were 
not appealed by the July 2003 NOD, nor are they otherwise in 
an appellate status before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).

A November 2002 rating decision proposed that the veteran be 
declared incompetent to handle his own affairs and VA 
benefits.  A letter of that same month informed him of the 
proposed finding and his due process rights.  There is no 
indication he did not receive that letter or that the U. S. 
Postal Service returned it as undeliverable.  Neither is 
there any indication he submitted a response to the proposed 
finding, to contest it.  Thus, that issue also is not before 
the Board.  Id.

As proposed, an April 2003 rating decision determined the 
veteran was incompetent to handle VA disbursements.  An RO 
letter that same month informed him of the decision and of 
his appeal rights.  The claims file reflects no evidence that 
the veteran did not receive it or any indication that the 
U.S. Postal Service returned the April 2003 letter as 
undeliverable.  Neither is there any evidence that the 
veteran submitted a timely NOD to initiate an appeal of the 
decision.  Thus, it is not in an appellate status before the 
Board.  See id.

An October 2003 rating decision allowed an earlier effective 
date of July 21, 1989, the date his previously denied initial 
claim was submitted, for the grant of service connection for 
diabetes mellitus and associated peripheral neuropathy due to 
presumed exposure to herbicides in Vietnam.  See 38 C.F.R. 
§§ 3.114, 3.819 (2006); Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II), Nehmer, 712 F. Supp. 1404 (N.D. Cal 1989) (Nehmer I); 
see, too, the class action Order in Nehmer, No. CV-86-6160 
TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  A 
December 2003 RO letter informed the veteran of the decision.  
The claims file reflects no evidence that the veteran did not 
receive it or any indication that the U.S. Postal Service 
returned the December 2003 letter as undeliverable.  Neither 
is there any evidence that the veteran submitted a timely NOD 
to initiate an appeal of that decision.  Thus, it is not in 
an appellate status before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).

A March 2004 rating decision granted entitlement to special 
monthly compensation based on the need for aid and attendance 
of another, see 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2006), 
and denied an increased in the 20 percent rating for the 
veteran's diabetes mellitus.  An August 2004 RO letter 
informed the veteran of the decision.  The claims file 
reflects no evidence that the veteran did not receive it or 
any indication that the U.S. Postal Service returned the 
August 2004 letter as undeliverable.  Neither is there any 
evidence that the veteran submitted a timely NOD to initiate 
an appeal of that decision.  Thus, it is not in an appellate 
status before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2006).

Unfortunately, as discussed below, the veteran's claim 
requires additional development before the Board can decide 
his appeal.  So, it is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

The veteran's service personnel records reflect that he was 
assigned as a heavy vehicle driver with an Engineer Battalion 
(Combat) during his tour in Vietnam.  The PTSD Questionnaire 
the veteran completed and returned to the RO reflects that he 
claimed a specific stressor which occurred in January 1970.  
He indicated on the Questionnaire that from January 16 - 17, 
1970, at Doug Thang, Vietnam, his unit came under attack by 
the North Vietnam Army, and that he and the rest of his unit 
were pinned down in bunkers for eight hours, while taking 
mortar, rocket, and small arms fire.  He asserted that he 
still experienced nightmares about that attack, as well as 
other incidents during the tour.  The Board notes that the 
veteran indicated January 1969 on his completed 
Questionnaire.  But, in light of the fact that his service 
personnel records reflect he arrived in Vietnam in July 1969, 
the Board infers he meant January 1970.  The Board also notes 
the prospect that the veteran's spelling of the location may 
not be correct.

The July 2002 rating decision reflects that the RO denied the 
claim because the veteran did not have a confirmed diagnosis 
of PTSD, which was the case at the time of the decision.  In 
October 2002, however, the RO received a September 2002 
letter from the veteran's VA psychiatrist.  That letter 
informed the RO That the veteran suffered from severe, 
prolonged PTSD and major depressive disorder, and that he no 
longer was able to manage his financial affairs due to his 
impairment from those disorders.  The RO took no action to 
develop the veteran's claimed stressor even after receiving 
evidence of a PTSD diagnosis.  Nonetheless, the Board will 
direct that assistance.

His Army record shows his initial unit as the 67th Engineer 
Company from July 1969 to September 1969, when he was en 
route to the 45th Engineer Group.  As of October 1969, his 
unit is shown as Company D, 39th Engineer Battalion (Combat), 
until his rotation out of the theater in July 1970.

Further, after the RO certified the veteran's appeal to the 
Board, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
downstream issues of degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  This procedural deficiency can 
be cured while the case is on remand by issuance of a 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish those downstream issues.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson.

2.  Ask the U. S. Army and Joint Services 
Records Research Center (JSRRC) to review 
relevant records related to Company D, 39th 
Engineer Battalion (Combat) for January 
1970, with emphasis on January 16 and 17, 
1970.  Any information related to a North 
Vietnamese attack on unit elements at Doug 
Thang (location may be misspelled) should 
be provided.

3.  After receiving a reply from JSRRC, 
readjudicate the veteran's claim in light 
of any additional evidence obtained.  If 
the veteran's claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.



The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



